Citation Nr: 0736762	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected chronic low back pain prior to March 9, 2006, and 
to a rating in excess of 40 percent from March 9, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from May 1991 to April 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which increased the assigned rating for 
the veteran's service-connected low back disorder to 20 
percent, effective September 26, 2003.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
disagree with the effective date for the increased rating, 
and, as such, that issue is not currently before the Board.  
Nevertheless, an October 2004 rating decision made the 20 
percent rating effective from September 10, 2003.

By a March 2006 rating decision and concurrent Supplemental 
Statement of the Case, the RO increased the assigned rating 
for the service-connected low back disorder to 40 percent, 
effective from March 9, 2006, the date of a VA medical 
examination.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  

The Board observes that while the veteran presented testimony 
regarding his unemployment at the September 2007 hearing, it 
was specifically stated that he was not raising a claim of 
entitlement to a total rating based upon individual 
unemployability (TDIU).  However, he also provided testimony 
to the effect that his service-connected right knee disorder 
had increased in severity, and that he had developed right 
hip pain secondary to his back disorder.  These claims are 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's service-connected 
low back disorder has been consistently manifested by pain 
and resulting functional impairment.

3.  Prior to March 9, 2006, the competent medical evidence 
reflects that the veteran's service-connected chronic low 
back pain was manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; and/or 
severe limitation of motion.

4.  The competent medical evidence does not indicate that the 
veteran's service-connected chronic low back pain has ever 
been manifested by ankylosis of the spine.  

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected low 
back disorder has resulted in intervertebral disc syndrome, 
nor associated neurological abnormalities such as bowel or 
bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
prior to March 9, 2006, for the service-connected chronic low 
back pain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 41, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 
(2002).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected chronic low back pain are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 41, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran did 
receive such pre-adjudication notice by a letter dated in 
October 2003.  He was sent additional notification by letters 
dated in March 2006 and November 2006.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter contains the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Further, he has had the opportunity to present evidence and 
argument in support of his claims, to include at the 
September 2007 hearing.  Nothing indicates that the veteran 
has indicated the existence of any other relevant evidence 
that has not been obtained or requested.  In fact, he 
testified at the September 2007 hearing that he had given VA 
all of the evidence in his possession which pertained to his 
claim.  Moreover, he has undergone multiple VA medical 
examinations in October 2003, March 2006, and February 2007, 
which evaluated the severity of his service-connected low 
back disorder.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Indeed, the present appeal reflects that the veteran is 
already in receipt of such "staged" ratings for his 
service-connected low back disorder.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised in recent years.  For 
example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000.  However, as 
former Diagnostic Code 5293 was changed effective September 
23, 2002, it is not for consideration in the instant case.

The applicable criteria in effect for evaluating disabilities 
of the lumbar spine include former Diagnostic Codes 5292 and 
5295.

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Former Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent was provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent 
was provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent 
was provided.  38 C.F.R. § 4.71a (2002).

The amended rating criteria now define normal ranges of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Further, 
the normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 40 percent for his 
service-connected chronic low back pain prior to March 9, 
2006, but that he is not entitled to a rating in excess of 40 
percent for the disability.

The Board notes that the record reflects the veteran's 
service-connected low back disorder has been consistently 
manifested by pain and resulting functional impairment.  
Further, in regard to the period prior to March 9, 2006, the 
Board notes that the October 2003 VA medical examination 
found that he could continue forward flexion to 60 degrees.  
However, he had complaints of pain at 20 degrees.  No other 
specific range of motion findings for the low back appear in 
the medical treatment records for this period, although a 
January 2005 physical therapy note stated flexion was about 
30 percent of normal range with repeated movements.  Since 
normal forward flexion is recognized as 90 degrees, 
approximately 30 percent of normal would be 27 degrees (90 x 
0.30).

In view of the foregoing, the Board finds that medical 
evidence indicates the veteran's service-connected low back 
disorder more nearly approximated the criteria of forward 
flexion limited to 30 degrees or less.  As such, it 
corresponds to the criteria for the assignment of a 40 
percent rating under the current General Rating Formula for 
Diseases and Injuries of the Spine.  Further, the Board is of 
the opinion that such findings corresponded to the criteria 
of severe limitation of motion under former Diagnostic Code 
5292, especially when taking into consideration his 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Therefore, the Board finds that he is entitled to a 40 
percent rating for his service-connected low back disorder 
prior to March 9, 2006.  Reasonable doubt has been resolved 
in his favor.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board must now make a determination as to whether the 
veteran is entitled to a rating in excess of 40 percent for 
his service-connected low back disorder.

Initially, the Board observes that neither former Diagnostic 
Code 5292 nor 5295 provided for a rating in excess of 40 
percent.  Consequently, they are not for consideration in 
regard to this portion of the veteran's appeal.

The Board further observes that the current General Rating 
Formula for Diseases and Injuries of the Spine only provides 
for a rating in excess of 40 percent when the spine is 
manifested by ankylosis, either favorable or unfavorable.  
However, the competent medical evidence does not show the 
veteran has ever been diagnosed with ankylosis.  In fact, the 
March 2006 VA examination specifically found that there was 
no thoracolumbar spine ankylosis, nor indications of 
unfavorable ankylosis.  There were no competent medical 
findings of ankylosis on the subsequent February 2007 VA 
examinations.  Consequently, the Board finds that he does not 
meet or nearly approximate the criteria for a rating in 
excess of 40 percent for his service-connected low back 
disorder.

The Board further notes that the veteran testified at his 
September 2007 hearing that he had developed degenerative 
disc disease (i.e., intervertebral disc syndrome) of his 
back, and that he wanted his service-connected disability to 
be recognized as such.  He also testified that he had 
developed neurological problems due to the service-connected 
low back disorder.  Nevertheless, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's service-connected low back 
disorder is manifested by intervertebral disc syndrome, nor 
associated neurological abnormalities such as bowel or 
bladder impairment.

For the reasons detailed above, the Board has already 
determined that the veteran's contentions do not constitute 
competent medical evidence.  Although he indicated that 
physicians had told him he had degenerative disc disease, the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the 
October 2003 VA examination noted that X-rays of the 
lumbosacral spine conducted in September of that year were 
reported as a normal study with no bone or joint 
abnormalities identified.  A December 2004 
radiography/fluoroscopy report of the lumbar spine showed, in 
pertinent part, normal alignment, vertebral body height and 
disc height.  Overall impression was negative exam of the 
lumbar spine.  Granted, an April 2005 MRI of the lumbar spine 
did show degenerative changes of the L4-5 and L5-S1 disc 
spaces, with bulging disc material.  However, there was no 
herniation, and no impingement of the nerve roots.  
Thereafter, the March 2006 VA examination indicated the 
veteran did not have intervertebral disc syndrome.  Moreover, 
it was noted that X-rays conducted in conjunction with this 
examination showed straightening of the normal lordotic 
curvature, but otherwise the heights of the vertebral body 
and disc space were well preserved.  Similarly, X-rays of the 
lumbar spine conducted as part of the February 2007 VA 
examinations were found to be normal, with vertebral 
alignment and disc spaces within normal limits.  Moreover, it 
was noted that EMG studies conducted earlier that month were 
normal, with no electrodiagnostic evidence to suggest 
radiculopathy, plexopathy, generalized peripheral neuropathy, 
or peripheral nerve entrapment syndrome or injury.  In 
addition, the February 2007 VA neurologic examination 
concluded that the findings were inconsistent with 
radiculopathy, while VA examination of the genitourinary 
system was unremarkable.

In view of the foregoing, the Board finds that the veteran's 
service-connected chronic low back pain does not warrant 
consideration on the basis of the criteria for intervertebral 
disc syndrome, nor separate evaluations for associated 
neurological abnormalities such as bowel or bladder 
impairment.  As such, his service-connected low back disorder 
is not entitled to evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Even if it were, he would still not be entitled to 
a rating in excess of 40 percent for his service-connected 
low back disorder.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (the Board has the fundamental authority to decide a 
claim in the alternative).  Although it has been contended 
that there are periods where the veteran's low back pain is 
of such severity that he cannot get out of bed, a review of 
the competent medical evidence does not reflect that his 
service-connected disability has actually resulted in periods 
of acute signs and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
6 weeks during the past 12 months.  Thus, he does not meet or 
nearly approximate the criteria for a rating in excess of 40 
percent under this Formula.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his service-connected 
low back disorder, even when taking into account his 
complaints of pain.  Thus, he is not entitled to a higher 
rating, to include on the basis of "staged" ratings.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating of 40 percent for the veteran's 
service-connected chronic low back pain prior to March 9, 
2006, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected chronic low back pain is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


